DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “rigid container” and "rigid" is a relative term and it is unclear what constitutes a rigid fixation element is since such relative value or comparisons are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining that shape is considered to be “rigid.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herveling et al. (Herveling US 3,866,352).

1: Herveling teaches a packaging article (packaging article, shown in Figure 2, where the article is horticulture) comprising: A. a rigid container (container 6) having side walls (left and right vertical sidewalls in Figure 2) and a bottom wall (bottom wall, horizontal bottom wall at the bottom of 6 in Figure 2), the walls defining a compartment (compartment within 6); and B. a sheet of 3-dimensional random loop material in the compartment (sheet comprising inserts 7 and 8, which are cylindrical random-fiber nonwoven insert 7 and circular random-fiber nonwoven insert 8 col. 3, ll. 4-7, and in Claim 4, wherein the fibers/filaments are random intersection of overlapping loops, being three-dimensional random fibrous nonporous structures).

8: Herveling teaches the claimed invention as discussed above for Claim 1 and Herveling further teaches that the sheet of 3DRLM (assumed to refer to the 3-dimensional random loop material) extends across two opposing walls (the sheet comprising 7 and 8 extends across the right and left side walls, see Figure 2).

9: Herveling teaches the claimed invention as discussed above for Claim 1 and Herveling further teaches that the container comprises a top wall (top most surface of 6, the top most portion of the side wall is the top wall).

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gurian (US Patent 4,325,469) teaches a container (10) wherein a lining fabric (25) is made from a random fiber segments having a reentrant loop configuration and three-dimensional fiber entanglement (col. 3, ll. 60 – col. 4, ll. 1-22).

Martin et al. (US 2018/0186546) teaches a container (12) with 3DRML 30 of sheets 14, 16 provides cushioning for product 18 from hitting the side walls (paragraph 0134).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735